Citation Nr: 0014096	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
cervicitis post-biopsies with a history of squamous 
metaplasia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from October 23, 1980 to 
September 25, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Denver, Colorado, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  An RO hearing 
was held in April 1995.  A transcript of this hearing is of 
record, and has been considered by the Board.  The Hearing 
Officer, in pertinent part, granted entitlement to service 
connection for cervicitis with history of squamous 
metaplasia, post biopsies with assignment of a noncompensable 
evaluation effective September 26, 1993.  

The Board notes that this case was last before it in February 
1997, at which time the above issue was under consideration 
(along with a host of other issues).  The above issue was 
remanded to the RO for additional development.  

In January 2000, the RO affirmed the prior denial of 
entitlement to a compensable evaluation for cervicitis post-
biopsies with a history of squamous metaplasia.

The case has therefore been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal for a compensable evaluation for 
cervicitis post-biopsies with a history of squamous 
metaplasia has been obtained.

2.  The appellant's current medical records, VA and private, 
do not disclose any treatment for her cervix.  There are 
reported no abnormal test results.

3.  The appellant's December 1997 VA examination did not 
reveal the presence of cervicitis, and a pap smear performed 
at that time was negative for malignancy.

4.  The record does not demonstrate in the least severe or 
even moderate cervicitis, nor is there symptomatology that 
requires continuous treatment (as opposed to evaluation) or 
symptomatology not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
cervicitis post-biopsies with a history of squamous 
metaplasia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.116, Diagnostic 
Code 7612 (1999); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.116, 
Diagnostic Code 7612 (1995); VAOPGCPREC 3-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed her original claim for compensation in 
January 1994, including for, inter alia, cervical 
irregularities and cancer onset.

A series of VA examinations was scheduled for June 1994.  
However, the appellant was not afforded an examination of her 
cervix at this time for some unknown reason.

The appellant, in April 1995, was scheduled for an RO 
hearing.  She testified at her hearing that she had been told 
by a military physician that, as to her cervix, she would 
face problems for the remainder of her life; she said that 
her earlier disorder could result in a "residual 
disability."  But the appellant also admitted no current 
malignancy and declared that she had received "good follow 
up treatment."  She indicated that she had been provided a 
gynecological examination in the fall of 1994, and that 
everything was "fine" then.  The RO hearing officer 
remarked that the appellant had experienced "nothing wrong" 
of relevance since 1992, and that comment was adopted by the 
appellant.  Transcript, April 1995.

In December 1995, the RO hearing officer granted service 
connection for cervical biopsy.  The December 1995 RO rating 
action which implemented his decision reworded the grant of 
service connection to its current characterization.  A 
noncompensable disability evaluation was assigned.

As pointed out above, the appellant's current claim initially 
reached the Board in February 1997.  It was, of course, then 
remanded to the RO for additional evidentiary development.

The appellant denied any pertinent medical treatment since 
February 1993 in a June 1997 statement.  She wrote, "I have 
had no abnormal gynecological exams since [February 1993]."

A series of private medical records was obtained by the RO.  
The appellant was seen as a new patient in 1997, and she did 
not make any relevant complaints at that time.  Her physician 
noted the appellant's past surgical history, including her 
in-service treatment.  However, the physician mentioned as 
well that the appellant's last pap smear, conducted in 
February 1997, was negative.  There was no current 
examination of the cervix.

Additional medical evaluation was received by the appellant 
in 1997.  She told of several abnormal pap smears while in 
service.  However, she also related to her physician at that 
time that her most recent pap smear, performed in November 
1995, was within normal limits.

In February 1997, the appellant's physician stated that her 
gynecological history 
". . . is significant only for cone biopsy in 1993 . . . but 
[p]aps since that time have been negative."  A pap smear was 
ordered in February 1997, and was interpreted as normal, but 
had to be repeated in March 1997 due to there being an 
inadequate sample for testing.  The March 1997 pap smear was 
likewise considered as being within normal limits.



A special VA gynecological examination was provided for the 
appellant in late-December 1997.  She reported at that time 
that her ". . . her menstrual cycle for the past seven years 
has been regular with the last menstrual period . . ." being 
just recently.  She related that "[p]ap smears on a yearly 
basis since [discharge] have been normal and the last two 
were obtained in February and March 1997 in a civilian 
setting."

Physical examination in December 1997 disclosed a cervix 
"without gross lesion," though there was "residual 
evidence of a prior conization . . . with a tiny cervical 
os."  The gynecologist continued, "There was no evidence of 
clinical cervicitis based upon visual examination."

Another pap smear was ordered at this time.  Results came 
back after examination and were found to be "negative for 
malignancy, reactive cellular changes."

The final diagnosis at the December 1997 VA examination was 
cervicitis, chronic, recurrent, as described.  In the opinion 
and rationale portion of the specialist's report, he offered, 
"Currently there is no evidence of clinical cervicitis by 
visual and palpable examination."  But he proceeded  that 
the pap smear done at that time was "negative for 
malignancy" but detected "reactive cellular changes."  

The gynecologist concluded, "This then is not normal but is 
not diagnostic of a specific disease process."  It was the 
opinion of the specialist that "some chronic process is 
still active in the cervix."  He stated, "Recurrence of 
cervical premalignant disease happens not infrequently.  This 
recurrence is not easily predictable and therefore needs 
long-term surveillance."  But, again, cervicitis was not 
demonstrated at the December 1997 VA examination.

Some other private treatment/evaluation records were secured 
while this case was on remand from the Board.

Such private medical records reveal that pap smears performed 
in November 1994 and October 1995 were both negative for 
malignant cells.  The appellant's physician, Dr. L., heeded 
as well that (except for the above December 1997 results) pap 
smears taken since 1993, while the appellant was on active 
duty, were all normal.

The appellant received VA treatment in 1998 and 1999.  These 
VA medical records do not contain any reference to her 
cervix, or a diagnosis of cervicitis.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1996).  Under 38 C.F.R. § 4.7, where there is a question as 
to which of two evaluations shall be applied, the higher 
rating will be granted if the disability picture more nearly 
approximates the criteria required for that rating.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's cervicitis, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (holding that in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings).

The Board notes as well that the Rating Schedule does not 
contain rating criteria for every disability which may be 
service-connected.  In that event, a diagnosed condition is 
to be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Rating shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The criteria used to evaluate the appellant's cervicitis 
post-biopsies with a history of squamous metaplasia changed 
during that time when she was appealing her present claim.  
Hence, the service-connected cervicitis post-biopsies with a 
history of squamous metaplasia has been rated by the RO under 
38 C.F.R. Part 4, Diagnostic Code 7612 utilizing both the 
"old" and the "new" Diagnostic Codes.

Pursuant to VAOPGCPREC 3-2000, when a provision of the Rating 
Schedule is amended while a claim for an increased rating 
under that provision is pending, the following analysis 
should be employed: whether the amended version is more 
favorable to the veteran; whether the amended version is less 
favorable to the veteran; or whether the post-amendment 
version is comparable to the 
pre-amendment version.

Similarly, under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where a law or regulation changes after a claim has 
been filed but before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant applies unless Congress has expressly indicated 
otherwise.

The Board specifically finds here, as noted above, that those 
rating criteria applicable to the "old" 38 C.F.R. Part 4, 
Diagnostic Code 7612 are essentially comparable to the rating 
criteria which control the evaluation of the disorder in 
question under the "new" 38 C.F.R. Part 4, Diagnostic Code 
7612.

In the Board's February 1997 remand, it was intimated that 
more than one relevant Diagnostic Code should be considered, 
thereby alluding to the fact of a change in the rating 
criteria for the appellant's present disability.  The RO also 
cited in its January 2000 Supplemental Statement of the Case 
that there had been a May 1995 change in the Rating Schedule 
for gynecological conditions (though the information it 
provided was not quite correct).  While the supplemental 
statement of the case was not entirely accurate, the Board 
views this as harmless error and in any event the veteran is 
being furnished the complete relevant criteria in the body of 
this decision.

The Board consequently believes that it may proceed with a 
decision on the merits in the appellant's claim, with 
consideration of both the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).

Diagnostic Code 7612 was for cervicitis under the "old" 
Rating Schedule, and Diagnostic Code 7615 under the "old" 
Rating Schedule covered oophoritis.  The disease under this 
latter code was to be rated as severe (as chronic residuals 
of infections, burns, chemicals, foreign bodies, etc.), 
moderate, or mild.  Diagnostic Code  7615 was the most 
analogous diagnostic code for Diagnostic Code 7612 under the 
"old" Rating Schedule.  38 C.F.R. § 4.20.

Diagnostic Code 7612, under the "new" Rating Schedule, 
contemplates a disease or injury of the cervix.  This 
Diagnostic Code is likewise rated pursuant to Diagnostic Code 
7615 in the "new" Rating Schedule, again the most analogous 
Diagnostic Code for Diagnostic Code 7612.  Diagnostic Code 
7615 is for a disease, injury, or adhesion of the ovary.  

The "new" Rating Schedule further reads that Diagnostic 
Code 7615 is to be followed for any disease, injury, or 
adhesion of the female reproductive organs; and specifically 
reads that Diagnostic Code 7615 is to be the governing code 
for Diagnostic Code 7612.

Under 38 C.F.R. Part 4, Diagnostic Code 7615, a disability is 
to be rated on the basis of whether symptomatology is not 
controlled by continuous treatment, for which a 30 disability 
evaluation is assigned; whether symptomatology requires 
continuous treatment, in which case a 10 evaluation is given; 
or a noncompensable rating for symptoms that do not require 
continuous treatment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that it has found the appellant's 
current claim to be 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
An allegation of an increased or worsened disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board is further satisfied that, 
to the extent possible, all relevant facts have been properly 
developed with respect to this claim; and that no further 
assistance to the appellant is required in order to comply 
with VA's duty to assist her in the development of her claim, 
as mandated by 38 U.S.C.A. § 5107(a).

The Board concludes that the symptomatology reported above do 
not warrant a compensable evaluation for cervicitis post-
biopsies with a history of squamous metaplasia under either 
38 C.F.R. Part 4, Diagnostic Code 7612 (1995) or 
38 C.F.R. Part 4, Diagnostic Code 7612 (1999).  Again, the 
Board shall consider the appellant's current cervicitis post-
biopsies with a history of squamous metaplasia compensable 
evaluation claim under both sets of Diagnostic Code 7612.

To be entitled to a compensable disability rating under the 
"old" criteria, the evidence of record would have to show 
that the appellant experienced, at a minimum, a moderate case 
of cervicitis.

There is absolutely no evidence here of any post-service 
cervicitis.  The appellant's post-service private medical 
records do not demonstrate cervicitis, nor do her VA 
treatment/evaluation records, and a special VA gynecological 
examination in December 1997 did not detect cervicitis at 
present.  Similarly, a pap smear done at the time of this 
special VA examination was negative for malignancy.

The December 1997 VA examiner did point out that cervicitis 
is a "chronic" condition and "[r]ecurrence of cervical 
premalignant disease happens not infrequently."  He 
suggested long-term surveillance of the appellant's disorder.  
However, once again, examination in December 1997 was 
negative.  The specialist declared, "Currently there is no 
evidence of clinical cervicitis by visual and palpable 
examination."

The fact that the appellant's service-connected cervicitis 
post-biopsies with a history of squamous metaplasia may 
return or deteriorate in the future is not a basis for 
offering her a compensable evaluation now.  That 
determination, as related above, is made according to the 
evidence presently of record; and does not concern future, 
speculative changes in a veteran's disability.

The very same can be said to be true of an analysis of the 
appellant's service-connected cervicitis post-biopsies with a 
history of squamous metaplasia under the "new" rating 
criteria.

To be entitled to a compensable disability rating under the 
"new" criteria, the evidentiary record of the appellant 
would need to establish that she had, at a minimum, 
symptomatology that requires continuous treatment.

Continuous treatment is far different from continuous 
evaluation.  The record plainly demonstrates that the 
appellant's disability should be closely followed for some 
time, if not the remainder of her life.

However, there is absolutely no current evidence of any post-
service cervicitis - or cervicitis needing continuous 
treatment.  The appellant's post-service private medical 
records, again, do not reveal cervicitis, let alone 
continuous treatment for cervicitis.

Likewise, her VA treatment/evaluation records, again, do not 
disclose cervicitis, not to mention continuous treatment for 
the disorder.

Finally, the December 1997 special VA gynecological 
examination did not detect cervicitis at the present time.  
Furthermore, the examiner did not detail any current or 
continuous treatment, as opposed to evaluation, for the 
appellant's cervicitis post-biopsies with a history of 
squamous metaplasia.

Rather, the December 1997 VA examiner noted that cervicitis 
is a "chronic" condition and often a recurrent condition, 
and he suggested long-term surveillance, or evaluation, of 
the disorder.  But once again, December 1997 examination was 
negative, and nobody, including the appellant herself, then 
spoke of continuous treatment for her service-connected 
disorder.  Indeed, the appellant has consistently stated that 
her post-service gynecological examinations and pap smears 
have been normal.

As the Board has determined that there is no basis for a 
favorable determination of the claimant's appeal, there 
exists no basis for assignment of "staged" ratings.  
Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for cervicitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
not only provided the veteran the criteria for assignment of 
extraschedular evaluation, it also discussed them.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

As the Board noted earlier, cervicitis is not shown by the 
evidentiary record.  It has not been shown to require 
frequent inpatient care or markedly interfere with 
employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of her cervicitis.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial compensable evaluation for 
cervicitis post-biopsies with a history of squamous 
metaplasia is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

